                         Article B ofthe United StatesDistrict
                       CourtDocum entsareattached aswell
                      asarticlethree(3)andarticlefour(4)




        ôt:-qctaencoW o # XrGclt.llksl-qm fvace cld/e/'u
         q oé : cG ckt I;




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 1 of 11 Pageid#: 9
                                            CLAIM 1


                                     CITY ofLYNCHBURG VA.


  OnoraboutNovember5,2016thecityofLynchburg handeddoWnan indictmentagainstMr.

Callowaywhich wasclearly know n to be unlawfulaswellasviolated aSupreme CourtRuling and

violated M r.Calloway's Right'she hasunderthe UNITED STATES CONSTITUTION thatguaranteeshim

justiceand protectionagainstthistypeofcourtaction.IfnotforthisinjusticebytheCITYof
LYNCHBURG'S COURT SYSTEM there isa ''reasonable possibility &M r.CalloWay'sincarceration would

have beenterm inated.




                                          1of1




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 2 of 11 Pageid#: 10
                                                                                                               /A

                                                 CLAIM l.of1

                                           CITYOFLYNCHBURG VA.

                                                       &

                                         LYNCHBURG CIRCUIT COURT


            On August30,2017 a Suppression Hearing washeld in the Lynchburg CircuitCourtdue to
    OfficerKnabb ofthe Lynchburg Police Departmentconducting a ''W arrantlesssearch ''''IncidentTo
    Arrest''ofM r.Calloway'svehicle on M ay 10,2016.During the Suppression Hearing the courtputthe
       '
y
    outcome ofitsdecision to suppressthe m otion underafive day review .On Septem ber27,2017 the
    m otionwasdenied.The courtsclearly knew thatasearch conducted under'Incidentto Arrest''is
    ''LIM I
          TED '/to situationsundera ''Supreme CourtRuling,Transçriptsiand docum entsclearly show the
    courtacknow ledged these ''LIM ITATIONS''m ade by the''Suprem e Court''were clearly notmeetbythe
    officeratthe tim e he conducted the ''W arrantlessSearch ''under''IncidentTo Arrest''ofM r.Calloway's
    vehicle which would clearly makethe ''W arrantlessSearch ''IncidentTo Arrest'an ''IllegalSearch ''by the
    officerand violated M r.Calloway's Rightshe hasunderthe ''United StatesConstitution ''asw ellasa
    ''Suprem e CourtRuling ''thatrecognizethistype ofpolice action is''PROHIBITEF'.

            Ifnotforthiscom pletelyclearknöw ledgeable recklesserrorby the Lynchburg CircuitCourt
    there isa ''Reasonable Possibility &M r.Callpwày'sincarceration would have been term inated and his
    ''Freedom ''restored atthattim e,




    Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 3 of 11 Pageid#: 11
                                             CLAIM 1


                            AM HERST COUNTYSHERIFF'S DEPARTM ENT


  OnMay16,2016theAmherstCountySheriff'sDepartmentconfiscated $14,000dollarsinU.S.
currencyfrom M r.Callowaydue to the unlawfulchargesbroughtagainstM r.Calloway on M ay 10,2016.


M r-Callowaywasnotcharged with a crim inaloffence atthe tim e ofthe conffscation and did attem ptto

have the currency returned butwasrefused.Because ofthe illegalnessand unlawfulnesson M ay 10,

2016 M r.Calloway's U.S.Currencyshould be returned.




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 4 of 11 Pageid#: 12
                                                                                                       j




                                              CLAIM 1

                                      CIW OFLYNCHBURG,VA


                                                 &

                               THE LYNCHBURG POLICE DEPARTM ENT


                                                 &


                                           OFFICER KNAbb




       On M ay 10,2016 OfficerKnabb who isem ployed bythe CityOfLynchburg and the Lynchburg
   -
PoliceDepartrpentconductedazzW arrantlessSearchzunder
                                                   ' zzIncidenttoArrestzzofMr,Callowayzs
vehicle.''''Incidentto Arrest''has 'LIM ITED CONDITIONS ''m ade by a ''Supreme CourtRuling 'that

''PROHIBI
        TS ''the violation ofthese ''LIM ITED CONDITIONS.''OfficerKnabb ofthe Lynchburg Police

Departm entclearly acknow ledged these ''LIM ITED CONDITIONS''butrecklesslydisregarded them and

continued asearch thathe clearly knew to be unlawful,Illegaland violated M r.Callow ay'sRightshe has

underthe 'United StatesConstitution '/aswellasa '/supreme CourtRuling '
                                                                      /thathe clearly knew

''PROHIBITS ''thistype ofpolice conduct.


       lfnotforthisknowledgeableunlawful,Illegalandrecklesspolicqaction byOfficerKnabb
                       J Iosthis ttFREEDOM ttand jjeen jncarcerated.
M r.callow aywould nothave




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 5 of 11 Pageid#: 13
                       A r b '.m L f % oç n ,û
                                            .


                       LlrfsA-s: ff-t'cro 9'
                                           AçA< cY Ooov-r              .


        M r.callowayaskthe courtto orderthe chargesofM ay l0,2016 dism issed againsthim asw ell

aspunitive damagesforthe fullam ountunderthe Iaw asw ellasanyotherdam agesthe Iaw allow for
                                                                             /

thistypeofdishonordueto the unlawfulnessand suffering heendured by thedefendantsbigotry

manipulation,coercive action,and illegalnessthey clearly knowledgablyand willingly putM r.Callow ay

through.


           The defendant'salso had clearand com plete knowledge ofaSuprem eCourtRulingthat

PROHIBITS the type ofpolice action thatwasenforced on M r.Callowayon M ay 10,2016 aswellas

com plete knowledge thatM r.Calloway'sRight'she hasunderthe United StatesConstitution that

protectshim from thistypeofactionhadalsobeenviolatedbutwasclearlyrefusejustïce bythese
defendantsthatthe UnitedStatesConstitution Guarantees him .




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 6 of 11 Pageid#: 14
                                              CLAIM 1,


                               INNAFECTIVEASSISTANCEOFCOUNSEL


                                          HERBERT TAYLOR


  On M ay 17,2016 M r.Taylorwasappointed by theCityofLynchburg and the Lynchburg Courtto

representM r.Calloway on chargesbroughtagainsthim on M ay 10,2016.0n Septem ber27,2016 the

com m onwealth presented itsfilesto M r.Taylorthathe acknow ledged contained docum entswith

evidencethatthe ''W arrantlessSearch ''conducted under''IncidentT6 Arrest''ofM r.Calloway'svehicle

on M ay 10,2016 byOfficerKnabb was dearly an unlawfuland lllegalsearch by OfficerKnabb.M r.Taylor

had fullknowledge ofarrestdocum entsthatshow M r.Callowayw asnotarrested on M ay 10,2016 for

the chargesofM ay 10,2016 untilM ay 16,2016 which clearly makesthe ''W arrantlessSearch''''Incident

To Arrest''an unlawfuland Illega'
                                lsearch made by OfficerKnabb. M r.Tayloralso clearly knew thatthe

ttSupremeCour
          ' t;,izPROHIBITS,?az:W arrantlessSearchzzzzIncidentToArrestzzwithoutthesubjectbeing
Iawfullyarrested.


  Also on October24,2016 during a Prelim inary Hearing M r.Taylorclearlyestablished throughOfficer

Knabb'sow ntestim onythathe did notarrestM r.Calloway on M ay 10,2016w hich M r.Taylorshould

haveclearlyknownduetohisprofessionalstatustoobjectandmovedtostrikethisunlawfuland illegal
search thathe clearlyknew violated M r.,Calloway'sRightshe hasunderthe United StatesConstitution

asw ellasa ''Suprem e CourtRuling''that''PROHIBITS''thistype ofpolice action undera ''W arrantless

Search''conducted under''IncidentToArrest.''Instead M r.Taylorwith thisknowledge withdrew and

refusedtoobjectandmovetostrikethisclearknowledgeableunlaw'fuIand lllegalsearchmadebythe
officer-




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 7 of 11 Pageid#: 15
   IfnotforM r.Taylor'srecklessConstitutionalDeficientRepresentation there isa ''Reasonable

Possibillty''M r.Calloway's incarceration would have been term inated and hisIiberty and freedom

restored atthattime.




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 8 of 11 Pageid#: 16
                                              CLAIM 2


                                INEFFECTIVEASSISTANCEOFCOUNSEL


                                          HERBERTTAYLOR


  On M ay 17,2016 M r.Taylorwasappointed by the City ofLynchburg and the Lynchburg Courtto

representM r.Calloway0n alleged crim inalchargesbroughtagainsthim on M ay 10,2016.


   On Septem ber27,2016 the com monwealth ofVirginia released docum entsto M r.Taylorthathe

clearly acknowledged dueto hisprofessionalstatusthatthe ''Investigative Stop ''ofM r.Callow ay

described inthe docum entsby the officerclearly show the stop ofM r.Calloway wasunlawfuland Illegal

asw ellasviolated M r.Callow ay'sConstitutionalRi
                                                ghthe hasunderthe Fourth Am endm entthat

protectshim from thiskind ofAm biguous police m isconductand violated a 'Suprem e CourtRuling''that

''PROHIBITS ''thistype ofpolice action.


   ByMr.Taylorbeinganexperienced attorneyheclearlyknew heshould haveobjectedtothis
unlawfuland illegaltargeting,and am biguouspursuitofM r.Calloway and asked the courtto strike

evidence dueto these lllegalgroundsbutInstead he com pletelywithdrew and refused to pursuethis

know ledgeable unlawfulpolice m isconductthathe knew occurred,

    lfnotforM r.Taylorsrecklessand ConstitutionalDeficientRepresentationthere isa ''Reasonable

Possibility''M r.Calloway'sIncarceration would have been term inated atthattim eand hisIiberty and

freedom restored.




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 9 of 11 Pageid#: 17
                                               CLAIM 3


                                INEFFECTIVEASSISTANCE OFCOUNSEL


                                          M r.HerbertTaylor


  On October24,2016 a prelim inary hearing washeld in the Lynchburg DistrictCourtto determ ine if

probable cause existed to certify chargesbroughtagainstM r.Calloway on M ay 10,2016.One ofthose

chargeswasscheduled to be herd thatdayw hich concerned an alleged open containerthatwasstated

bythe officerhe used to seize M r.Calloway.During questioning by M r.Tayloritwasclearly astablished

thatthe officer''did notcollect''the alleged open containerw hich clearly putsthe officersallegation of''

probable cause''in dispute due to the alleged contaïnernotexisting.


   ByMr.Taylorbeinganexperienced attorneyheclearlyknew toobjectandmovetostrikethis
allegation ofevidence onthe groundsthat''probable cause''to seize M r.Calloway did notexist.Instead

M r.Taylorw ithdrew and stated ''The com m onwealth hasindicated thatthe m isdem eanorsto theside

wouldbecertified.Idon'thaveanyobjectiontothatasIongasIgetpaid.''

   IfnotforM r.Taylorsrecklessand ConstitutionalDeficientRepresentation there isa ''Reasonable

Possibility''M r.Calloway'sincarceration would have been term inated atthattim e and M r.Callow ay's

Liberty and Freedom would have been restored.




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 10 of 11 Pageid#: 18
                                              Claim 1


                                          P.ScottDeBruin


  On oraboutFebuary5,2017 M r.DeBruinw asappointed to representM r.Calloway on chargesthat

stem m edfrom M ay 10,20l6.M r.DeBruin had clearand com plete knowledge ofdocumentsfrom the

com m onwealth'sfilesdated Septem ber27,2016 aswellastranscriptsfrom the prelim inary hearing in

thiscase dated October24,2016 which contained clearevidence thatthe search ofM r.Calloway's

vehicle wasunlawfuland illegal'asw ellasthe pursuitbythe officer.M r.DeBruin also had clearcom plete

know ledgethatthe illegalsearch and the unlawfulpursuitby the officerviolated a Suprem e Court

Ruling thatPROHIBITS these kindsofactionsaswellasviolated M r.Calloway'sRightshe hasunderthe

UNITED STATES CONSTITUTION thatguaranteeshim protection underthistype ofpoliceconduct.


   onAugust3o,2017kr,DeBruinfailedaswellasrefusedtopresentthiscrucialevidencetothecourt
during asuppression hearing.Ifthisknowledgeable evidence would have been presented there isa

reasonable possibility M r.Callow ay'sincarceration would have beenterm inated and hisLIBERTYand

FREEDOM RESTORED.




Case 6:19-cv-00045-NKM Document 2-1 Filed 07/08/19 Page 11 of 11 Pageid#: 19
